Dismissed and Memorandum Opinion filed April 14, 2005








Dismissed and Memorandum Opinion filed April 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00248-CV
____________
 
RENEE K. PENICK, ET AL.,
Appellants
 
V.
 
HUNTER=S GLEN MUNICIPAL DISTRICT, ET AL., Appellees
 

 
On Appeal from the
133rd District Court
Harris County, Texas
Trial Court Cause No.  03-66778
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed February 15, 2005.
On April 8, 2005, appellants filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum
Opinion filed April 14, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.